Gilfillan, C. J.
This is an action in replevin. The plaintiff claims possession of the property under a chattel mortgage from the owner. The defendant’s claim is under garnishee proceedings against the owner and another, in whose possession the property was found. The bonaftdes of the mortgage was established, and the only question made on it was whether it was filed in the proper office. The mortgagor resided, and the property was situated, in the village of Lanesboro’, and the mortgage was filed in the office of the clerk of the town of Carrolton. It is claimed *40that it ought to have been filed in the office of the recorder of the village of Lanesboro’.
Gen. St. cli. 39, § 2, enacts : “In each town such instruments shall be filed in the office of the town clerk thereof; and in the several cities, in the office of the recorder, clerk, or other officer in whose custody the records of the city are kept.” When this section was passed there were a great many incorporated villages, as well as cities, in the state. Had it been intended to include in the section those municipal bodies which by the statutes are denominated villages, the legislature would have used the designation given to them by statute, and not used a name which is by statute applied to another class of such corporations. The territory whose inhabitants are incorporated as the village of Lanesboro’ is still a part of the town of Carrolton, and the clerk’s office of the town was the proper place to file the mortgage. The judgment must be reversed, and judgment entered for the plaintiff: '